OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08261 Madison Funds* (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison Asset Management, LLC General Counsel and Chief Legal Officer 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code:608-274-0300 Date of fiscal year end:October 31* Date of reporting period:March 31, 2013* *Effective April 19, 2013, the Madison Mosaic Funds reorganized into the Madison Funds.This is the final N-Q for the reorganized funds that were formerly known as series of Madison Mosaic Equity and Income Trusts, whose previous fiscal year ends were both December 31. Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1.Schedule of Investments. Madison Funds® Quarterly Portfolio Holdings Report March 31, 2013 MADISON GOVERNMENT BOND FUND (fka Madison Mosaic Government Fund) MADISON HIGH QUALITY BOND FUND (fka Madison Mosaic Institutional Bond Fund) MADISON CORPORATE BOND FUND (fka Madison Mosaic Investment Grade Corporate Bond Fund) MADISON DIVIDEND INCOME FUND (fka Madison Mosaic Dividend Income Fund) MADISON DISCIPLINED EQUITY FUND (fka Madison Mosaic Disciplined Equity Fund) MADISON INVESTORS FUND (fka Madison Mosaic Investors Fund) MADISON MID CAP FUND (fka Madison Mosaic Mid-Cap Fund) MADISON NORTHROAD INTERNATIONAL FUND (fka NorthRoad International Fund) Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Government Bond Fund (fka Madison Mosaic Government Fund) Portfolio of Investments (unaudited) Par Value Value (Note 1) MORTGAGE BACKED SECURITIES - 9.5% Fannie Mae - 2.5% 5.5%, 2/1/18 Pool # 555345 5%, 6/1/18 Pool # 555545 6.5%, 5/1/32 Pool # 636758 6.5%, 6/1/32 Pool # 254346 6%, 8/1/32 Pool # 254405 4.5%, 12/1/35 Pool # 745147 5.5%, 1/1/38 Pool # 953589 Freddie Mac - 5.8% 5.5%, 8/1/17 Pool # E90778 4.5%, 11/1/23 Pool # G13342 3%, 12/1/26 Pool # J17506 3%, 1/1/27 Pool # G18420 6.5%, 6/1/32 Pool # C01364 4%, 10/1/40 Pool # A94362 Ginnie Mae - 1.2% 7%, 9/20/27 Pool # E2483 6%, 2/15/38 Pool # 676516 4%, 4/15/39 Pool # 698089 Total Mortgage Backed Securities ( Cost $490,142 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 88.1% Fannie Mae - 31.3% 4.375%, 7/17/13 4.625%, 10/15/13 2.375%, 7/28/15 1.625%, 10/26/15 0.5%, 3/30/16 2.375%, 4/11/16 1.25%, 1/30/17 Federal Home Loan Bank - 14.7% 4%, 9/6/13 3.125%, 12/13/13 1.375%, 5/28/14 3.375%, 6/12/20 Freddie Mac - 17.5% 4.5%, 7/15/13 2.875%, 2/9/15 2.5%, 5/27/16 1.25%, 5/12/17 U.S. Treasury Notes - 24.6% 0.5%, 11/15/13 4.25%, 8/15/14 3.125%, 10/31/16 4.5%, 5/15/17 3.75%, 11/15/18 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $4,720,095 ) Shares INVESTMENT COMPANIES - 1.6% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $90,611 ) TOTAL INVESTMENTS - 99.2% ( Cost $5,300,848 ) NET OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison High Quality Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 1) CORPORATE NOTES AND BONDS - 46.6% Consumer Discretionary - 3.0% McDonald's Corp., 5.35%, 3/1/18 Target Corp., 2.9%, 1/15/22 Consumer Staples - 5.4% Coca-Cola Co./The, 4.875%, 3/15/19 Sysco Corp., 5.25%, 2/12/18 Wal-Mart Stores Inc., 4.55%, 5/1/13 Wal-Mart Stores Inc., 4.5%, 7/1/15 Energy - 2.0% BP Capital Markets PLC (A), 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Financials - 17.3% American Express Co., 4.875%, 7/15/13 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 General Electric Capital Corp., 5.625%, 9/15/17 John Deere Capital Corp., 1.4%, 3/15/17 JPMorgan Chase & Co., 3.7%, 1/20/15 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group L.P., 4.125%, 12/1/21 US Bancorp, 4.2%, 5/15/14 Wells Fargo & Co., 5.625%, 12/11/17 Health Care - 2.4% Eli Lilly & Co., 4.2%, 3/6/14 Pfizer Inc., 5.35%, 3/15/15 Industrials - 3.2% Caterpillar Inc., 3.9%, 5/27/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 9.9% Cisco Systems Inc., 5.5%, 2/22/16 Google Inc., 3.625%, 5/19/21 Intel Corp., 1.95%, 10/1/16 Microsoft Corp., 3%, 10/1/20 Oracle Corp., 4.95%, 4/15/13 Texas Instruments Inc., 2.375%, 5/16/16 Materials - 1.5% EI du Pont de Nemours & Co., 3.25%, 1/15/15 Telecommunication Service - 1.9% AT&T Inc., 1.6%, 2/15/17 Total Corporate Notes and Bonds ( Cost $48,859,303 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 50.4% Fannie Mae - 13.4% 4.625%, 10/15/14 1.375%, 11/15/16 1.25%, 1/30/17 Freddie Mac - 9.6% 4.5%, 7/15/13 2.875%, 2/9/15 2.5%, 5/27/16 U.S. Treasury Notes - 27.4% 0.75%, 9/15/13 2%, 11/30/13 2.25%, 5/31/14 4.25%, 8/15/14 2.5%, 4/30/15 3%, 2/28/17 1.25%, 1/31/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $54,113,816 ) Shares INVESTMENT COMPANIES - 2.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $2,748,948 ) TOTAL INVESTMENTS - 99.5% ( Cost $105,722,067 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% (A) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.51% of total net assets. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Corporate Bond Fund (fka Madison Mosaic Investment Grade Corporate Bond Fund) Portfolio of Investments (unaudited) Par Value Value (Note 1) CORPORATE NOTES AND BONDS - 95.9% Consumer Discretionary - 11.4% Comcast Corp., 6.45%, 3/15/37 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc., 5%, 3/1/21 Discovery Communications LLC, 3.25%, 4/1/23 McDonald's Corp., 5.8%, 10/15/17 Target Corp., 5.875%, 7/15/16 Target Corp., 5.375%, 5/1/17 Time Warner Cable Inc., 4%, 9/1/21 Time Warner Inc., 6.25%, 3/29/41 Viacom Inc., 3.25%, 3/15/23 Consumer Staples - 14.2% Coca-Cola Refreshments USA Inc., 7.375%, 3/3/14 CVS Caremark Corp., 5.75%, 6/1/17 General Mills Inc., 5.65%, 2/15/19 Kellogg Co., 1.875%, 11/17/16 Kimberly-Clark Corp., 6.125%, 8/1/17 Mondelez International Inc., 6.5%, 8/11/17 Mondelez International Inc., 5.375%, 2/10/20 Sysco Corp., 0.55%, 6/12/15 Sysco Corp., 5.25%, 2/12/18 Wal-Mart Stores Inc., 3.25%, 10/25/20 Walgreen Co., 5.25%, 1/15/19 Energy - 13.1% BP Capital Markets PLC (A), 3.875%, 3/10/15 ConocoPhillips, 4.6%, 1/15/15 Devon Energy Corp., 5.625%, 1/15/14 Devon Energy Corp., 5.6%, 7/15/41 Enterprise Products Operating LLC, 4.45%, 2/15/43 Marathon Oil Corp., 6%, 10/1/17 Marathon Petroleum Corp., 5.125%, 3/1/21 Occidental Petroleum Corp., 1.5%, 2/15/18 Valero Energy Corp., 6.625%, 6/15/37 Financials - 27.1% Allstate Corp./The, 5%, 8/15/14 American Express Co., 4.875%, 7/15/13 American Express Co., 6.15%, 8/28/17 Bank of New York Mellon Corp./The, 4.3%, 5/15/14 Berkshire Hathaway Finance Corp., 4.85%, 1/15/15 Berkshire Hathaway Finance Corp., 5.4%, 5/15/18 General Electric Capital Corp., 6.75%, 3/15/32 Goldman Sachs Group Inc./The, 3.625%, 1/22/23 HCP Inc., 2.625%, 2/1/20 JPMorgan Chase & Co., 4.75%, 3/1/15 JPMorgan Chase & Co., 4.25%, 10/15/20 KeyCorp, 5.1%, 3/24/21 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/14 Simon Property Group L.P., 4.125%, 12/1/21 US Bancorp, 4.2%, 5/15/14 US Bancorp, 2.2%, 11/15/16 Wells Fargo & Co., 5.625%, 12/11/17 Wells Fargo & Co., 4.6%, 4/1/21 Health Care - 5.0% AbbVie Inc. (B), 2%, 11/6/18 Merck & Co. Inc., 3.875%, 1/15/21 Pfizer Inc., 5.35%, 3/15/15 Stryker Corp., 1.3%, 4/1/18 Industrials - 3.5% Burlington Northern Santa Fe LLC, 4.45%, 3/15/43 Caterpillar Inc., 5.2%, 5/27/41 CSX Corp., 6.15%, 5/1/37 Norfolk Southern Corp., 3.25%, 12/1/21 United Parcel Service Inc., 5.5%, 1/15/18 Information Technology - 15.3% Cisco Systems Inc., 5.5%, 2/22/16 eBay Inc., 1.35%, 7/15/17 Hewlett-Packard Co., 4.75%, 6/2/14 Hewlett-Packard Co., 3.75%, 12/1/20 Intel Corp., 1.95%, 10/1/16 Intel Corp., 3.3%, 10/1/21 International Business Machines Corp., 1.95%, 7/22/16 Intuit Inc., 5.75%, 3/15/17 Oracle Corp., 5.75%, 4/15/18 Texas Instruments Inc., 1.375%, 5/15/14 Materials - 4.3% Dow Chemical Co./The, 4.125%, 11/15/21 EI du Pont de Nemours & Co., 3.25%, 1/15/15 Utilities - 2.0% Dominion Resources Inc., 2.75%, 9/15/22 Total Corporate Notes and Bonds ( Cost $18,249,808 ) Shares INVESTMENT COMPANIES - 3.4% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $666,835 ) TOTAL INVESTMENTS - 99.3% ( Cost $18,916,643 ) NET OTHER ASSETS AND LIABILITIES - 0.7% TOTAL NET ASSETS - 100.0% (A) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 0.07% of total net assets. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Dividend Income Fund (fka Madison Mosaic Dividend Income Fund) Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.2% Consumer Discretionary - 9.9% McDonald's Corp. Omnicom Group Inc. Target Corp. Time Warner Inc. Viacom Inc., Class B Consumer Staples - 14.0% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 11.6% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Financials - 17.5% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 18.2% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 13.3% 3M Co. Boeing Co./The Emerson Electric Co. United Parcel Service Inc., Class B United Technologies Corp. Waste Management Inc. Information Technology - 8.8% Accenture PLC, Class A Automatic Data Processing Inc. Intel Corp. Linear Technology Corp. Microchip Technology Inc. Microsoft Corp. Materials - 1.5% Air Products & Chemicals Inc. Telecommunication Service - 2.4% AT&T Inc. Total Common Stocks ( Cost $11,967,314 ) INVESTMENT COMPANIES - 2.3% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $352,384 ) TOTAL INVESTMENTS - 99.5% ( Cost $12,319,698 ) NET OTHER ASSETS AND LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Disciplined Equity Fund (fka Madison Mosaic Disciplined Equity Fund) Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 93.7% Consumer Discretionary - 11.0% CarMax Inc. * Discovery Communications Inc., Class C * McDonald's Corp. NIKE Inc., Class B Omnicom Group Inc. Target Corp. TJX Cos. Inc. Walt Disney Co./The Consumer Staples - 10.0% Costco Wholesale Corp. Diageo PLC, ADR Mondelez International Inc., Class A Nestle S.A., ADR PepsiCo Inc. Energy - 10.2% Apache Corp. Chevron Corp. ConocoPhillips Occidental Petroleum Corp. Schlumberger Ltd. Financials - 14.9% Berkshire Hathaway Inc., Class B * Brookfield Asset Management Inc., Class A Franklin Resources Inc. M&T Bank Corp. Markel Corp. * Northern Trust Corp. US Bancorp Health Care - 11.4% Becton, Dickinson and Co. Johnson & Johnson Novartis AG, ADR Stryker Corp. UnitedHealth Group Inc. Industrials - 9.4% 3M Co. C.H. Robinson Worldwide Inc. Copart Inc. * Emerson Electric Co. Jacobs Engineering Group Inc. * United Parcel Service Inc., Class B Information Technology - 18.2% Accenture PLC, Class A Apple Inc. Automatic Data Processing Inc. Google Inc., Class A * MICROS Systems Inc. * Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Materials - 4.2% Ecolab Inc. International Flavors & Fragrances Inc. Mosaic Co./The Praxair Inc. Telecommunication Service - 2.0% AT&T Inc. Utilities - 2.4% NextEra Energy Inc. Total Common Stocks ( Cost $149,768,498 ) Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 2.5% U.S. Treasury Bill - 2.5% 0.010%, 5/9/13 Total U.S. Government and Agency Obligations ( Cost $4,749,586 ) Shares INVESTMENT COMPANIES - 3.7% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $7,092,519 ) TOTAL INVESTMENTS - 99.9% ( Cost $161,610,603 ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Investors Fund (formerly Madison Mosaic Investors Fund) Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 90.4% Consumer Discretionary - 13.4% CarMax Inc. * McDonald's Corp. NIKE Inc., Class B Omnicom Group Inc. Target Corp. Consumer Staples - 7.8% Diageo PLC, ADR Mondelez International Inc., Class A Nestle S.A., ADR PepsiCo Inc. Energy - 5.9% Apache Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials - 19.0% Berkshire Hathaway Inc., Class B * Brookfield Asset Management Inc., Class A Franklin Resources Inc. M&T Bank Corp. Markel Corp. * Northern Trust Corp. US Bancorp Health Care - 8.4% Becton, Dickinson and Co. Johnson & Johnson Industrials - 13.2% 3M Co. C.H. Robinson Worldwide Inc. Copart Inc. * Jacobs Engineering Group Inc. * United Parcel Service Inc., Class B Information Technology - 20.0% Accenture PLC, Class A Google Inc., Class A * MICROS Systems Inc. * Microsoft Corp. Oracle Corp. QUALCOMM Inc. Visa Inc., Class A Materials - 2.7% Mosaic Co./The Total Common Stocks ( Cost $29,298,626 ) Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 2.8% U.S. Treasury Bills - 2.8% 0.010%, 4/25/13 0.010%, 5/9/13 Total U.S. Government and Agency Obligations ( Cost $1,149,923 ) Shares INVESTMENT COMPANIES - 4.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $1,836,769 ) TOTAL INVESTMENTS - 97.7% ( Cost $32,285,318 ) NET OTHER ASSETS AND LIABILITIES - 2.3% TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison Mid Cap Fund (fka Madison Mosaic Mid-Cap Fund) Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 93.2% Consumer Discretionary - 23.9% Advance Auto Parts Inc. Bed Bath & Beyond Inc. * CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Tiffany & Co. TJX Cos. Inc. Consumer Staples - 1.0% Brown-Forman Corp., Class B Energy - 6.0% Ensco PLC, Class A Noble Corp. World Fuel Services Corp. Financials - 24.1% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * WR Berkley Corp. Health Care - 7.8% DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 20.0% C.H. Robinson Worldwide Inc. Colfax Corp. * Copart Inc. * Expeditors International of Washington Inc. IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Information Technology - 4.5% Amphenol Corp., Class A MICROS Systems Inc. * Materials - 5.9% Crown Holdings Inc. * Ecolab Inc. Total Common Stocks ( Cost $129,000,165 ) Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 3.4% U.S. Treasury Bill - 3.4% 0.069%, 4/25/13 Total U.S. Government and Agency Obligations ( Cost $6,624,694 ) Shares INVESTMENT COMPANIES - 3.4% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $6,585,502 ) TOTAL INVESTMENTS - 100.0% ( Cost $142,210,361 ) NET OTHER ASSETS AND LIABILITIES - 0.0% TOTAL NET ASSETS - 100.0% * Non-income producing. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Madison NorthRoad International Fund (fka NorthRoad International Fund) Portfolio of Investments (unaudited) Shares Value (Note 1) COMMON STOCKS - 97.9% Consumer Discretionary - 7.2% Compass Group PLC, ADR Reed Elsevier PLC, ADR WPP PLC, ADR Consumer Staples - 16.9% Carrefour S.A., ADR Diageo PLC, ADR Imperial Tobacco Group PLC, ADR Nestle S.A., ADR Tesco PLC, ADR Unilever PLC, ADR Energy - 9.8% Eni SpA, ADR Petroleo Brasileiro S.A., ADR Royal Dutch Shell PLC, ADR Total S.A., ADR Financials - 11.4% Allianz SE, ADR AXA S.A., ADR Credit Suisse Group AG, ADR HSBC Holdings PLC, ADR Mitsubishi UFJ Financial Group Inc., ADR Health Care - 16.7% GlaxoSmithKline PLC, ADR Novartis AG, ADR Roche Holding AG, ADR Sanofi, ADR Teva Pharmaceutical Industries Ltd., ADR Industrials - 7.7% ABB Ltd., ADR * Schneider Electric S.A., ADR Secom Co. Ltd., ADR * Information Technology - 9.8% Baidu Inc., ADR * Canon Inc., ADR SAP AG, ADR Telefonaktiebolaget LM Ericsson, ADR Materials - 12.8% Akzo Nobel N.V., ADR BHP Billiton Ltd., ADR CRH PLC, ADR Givaudan S.A., ADR Syngenta AG, ADR Telecommunication Services - 5.6% France Telecom S.A., ADR NTT DOCOMO Inc., ADR Vodafone Group PLC, ADR Total Common Stocks ( Cost $26,198,568 ) INVESTMENT COMPANIES - 2.2% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $653,311 ) TOTAL INVESTMENTS - 100.1% ( Cost $26,851,879 ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% * Non-income producing. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Portfolios of Investments. Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Notes to Portfolio of Investments (unaudited) 1. Portfolio Valuation: Securities traded on a national securities exchange are valued at their closing sale price, except for securities traded on NASDAQ which are valued at the NASDAQ official closing price ("NOCP"). Securities having maturities of 60 days or less are valued at amortized cost, which approximates market value. Securities having longer maturities, for which quotations are readily available, are valued at the bid price. Mutual funds are valued at their Net Asset Value. Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: ·Level 1 – unadjusted quoted prices in active markets for identical investments ·Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) ·Level 3 - significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended March 31, 2013 maximized the use of observable inputs and minimized the use of unobservable inputs. As of March 31, 2013, none of the funds held securities deemed as a Level 3, and there were no transfers between classification levels. The following is a summary of the inputs used as of March 31, 2013 in valuing the fund’s investments carried at fair value (please see the Portfolio of Investments for each fund for a listing of all securities within each category): . Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Notes to Portfolio of Investments (unaudited) Fund (Level 1) (Level 2) (Level 3) Value at 3/31/2013 Government Bond Fund Mortgage Backed Securities $- $- U.S. Government and Agency Obligations - - Investment Companies - - $- High Quality Bond Fund Corporate Notes and Bonds $- $- U.S. Government and Agency Obligations - - Investment Companies - - $- Corporate Bond Fund Corporate Notes and Bonds $- $- Investment Companies - - $- Dividend Income Fund Common Stocks $- $- Investment Companies - - $- $- . Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Notes to Portfolio of Investments (unaudited) Fund (Level 1) (Level 2) (Level 3) Value at 3/31/2013 Disciplined Equity Fund Common Stocks $- $- U.S. Government and Agency Obligations - - Investment Companies - - $- Investors Fund Common Stocks $- $- U.S. Government and Agency Obligations - - Investment Companies - - $- Mid Cap Fund Common Stocks $- $- U.S. Government and Agency Obligations - - Investment Companies - - $- NorthRoad International Fund Common Stocks $- $- Investment Companies - - $- $- New Accounting Pronouncements:In May 2011, the FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011. The funds have adopted the disclosures required by this update. In December 2011, the IASB and the FASB issued ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities.” These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. The funds are currently evaluating the implications of ASU 2011-11 and its impact on financial statements disclosures. 2. Discussion of Risks: For a more detailed discussion of the specific risks associated with investing in the funds, please refer to the most applicable current Madison Funds prospectus.Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the funds, you should understand that the very nature of the securities markets includes the possibility that there are additional risks of which we are not aware. We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance. Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, under certain circumstances produce the material loss of the value of some or all of the securities we manage for you in the funds. . Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 Item 2. Controls Procedures. (a) The Registrant's principal executive officer and principal financial officer determined that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3.Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. . Madison Funds (formerly Madison Mosaic Income and Equity Trusts portfolios) |March 31, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Funds® By: (signature) W. Richard Mason, Chief Compliance Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and he Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: May 24, 2013 By: (signature) Greg Hoppe, Principal Financial Officer Date: May 24, 2013 .
